Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
This reissue application was filed after September 16, 2012; therefore, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.75, and 3.73 are to the current provisions enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.

Related Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,920,533 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Column 6, line 33 recites “roof 302” in reference to figure 2.  Reference number 302 is not included in figure 2. 
Column 11, line 63, “main down pipe 525” is not shown in the drawings. 
Column 12, line 56 recites “gully grid 200” in reference to figure 8a.  In figure 8a, the gully grid reference number is 700.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the 
Independent claims 1, 8, 16, and 19 and Fig. 4a are as follows:
Claim 1:
A gully system including a gully for draining a liquid to a drainage system, said gully system comprising:
a float arranged so that the float and a portion of the gully define a closable opening for through flow;
wherein the gully system further comprises an actuator for controlling the float;
at least one detector, and at least one control unit receiving signals from said at least one detector and sending control signals to the actuator so as to control the opening of the gully with the float, such as to, at least one of,
		(a) prevent heat or gas from rising up from the gully and forming ice, and
		(b) prevent gas from being drawn into the gully.

Claim 8:
A method for controlling a gully system including a gully for draining a liquid to a drainage system, the gully system including a float arranged so that the float and a portion of the gully define a closable opening for through flow, wherein the gully system further comprises an actuator, the method comprising:
having the actuator control the float to prevent gas or heat from an outlet to rise up from the gully and forming ice;
the actuator being adjustable to:
lift the float until gas is drawn into the gully;
detect that gas is drawn into the gully; and 
lower the float until gas is no longer drawn into the gully.

Claim 16
A method for controlling a gully system, the gully system including a gully for
draining a liquid to a drainage system, the gully system comprising:
a float arranged so that the float and a portion of the gully define a closable opening for through flow, and
an actuator for controlling the float;
wherein the gully system further comprises:
at least one detector, and
at least one control unit receiving signals from said at least one detector and sending control signals to the actuator so as to control the opening of the gully with the float,
such as to, at least one of, (a) prevent heat or gas from rising up from the
gully and forming ice, and (b) prevent gas from being drawn into the gully;
wherein the method comprises the following adjustment steps:
controlling the actuator for lifting the float until gas is drawn into the gully, and
controlling the actuator to lower the float until gas is no longer drawn into the
gully.
Claim 19
A method for controlling a gully system, the gully system including a gully for
draining a liquid to a drainage system, the gully system comprising:
a float arranged so that the float and a portion of the gully define a closable opening for through flow, and
an actuator for controlling the float;
wherein the gully system further comprises:
at least one detector, and
at least one control unit receiving signals from said at least one detector and sending control signals to the actuator so as to control the opening of the gully with the float,
such as to, at least one of, (a) prevent heat or gas from rising up from the
gully and forming ice, and (b) prevent gas from being drawn into the gully;
wherein the method comprises the following adjustment steps for flushing the gully:
controlling the actuator to close by using the float until the liquid level above the gully has reached a critical height, and
adjusting the actuator for opening by using the float so that the draining system is filled with liquid.

    PNG
    media_image1.png
    505
    534
    media_image1.png
    Greyscale

Fig. 4a from the patent shows a section of a gully 200 having a float 420, an actuator 422, a pressure sensor 424, temperature sensors 425, a pressure gage 427, and a control unit 428.  
See In re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988).   “Enablement is not precluded by the necessity for some experimentation…. However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue,’ not ‘experimentation.’”  Id. at 736-37.
To evaluate whether a disclosure would require undue experimentation, the Federal Circuit has adopted the following factors to be considered: 
The quantity of experimentation needed to make or use the invention based on the content of the disclosure;
The amount of direction or guidance presented;
The existence of working examples;
The nature of the invention;
The state of the prior art;
The relative skill of those in the art;
The level of predictability in the art; and
The breadth of the claims.
See Wands, 858 F.2d at 737.  The examiner’s analysis must consider all the evidence related to each of these factors, and any conclusion of nonenablement must be based on the evidence as a whole.  Id.

	In order to establish lack of enablement, the Wands factors (MPEP § 2164.01(a)) are considered by the examiner herein.
(A) The breadth of the claims. Each of independent claims 1, 16 and 19 include the structurally undefined elements “actuator,” “detector,” and “control unit.”  Claim 8, the broadest of the independent claims, includes the structurally undefined element “actuator,” but notably does not include “detector” or “control unit.”  Thus, each of said claims are broad.
(B) The nature of the invention. 
In the current application, each of the actuator, sensors and control unit elements are shown as “black box” elements. No information is given in the specification as to whether these “black box” elements are “off the shelf” or must be specifically constructed or modified for the applicant’s system.  Additionally, there are no details in the specification of how the “black box” 

(C) The state of the prior art. The prior art of record reference NO922688 discloses a roof drain system having a thermostatically controlled heating element to melt ice that may form around water inlet openings. However, none of references of record disclose roof drain systems wherein a float is opened or closed by an actuator that is controlled via signal input of detector(s) and/or control unit(s).
 (D) The level of one of ordinary skill. Barring evidence to the contrary, the level of ordinary skill in the art is reflected by the prior art of record such as EP 1203851 and US Patent No. 6,318,397 to Huber et al. See MPEP §2141.03(III). The level of skill in the art is moderate.
(E) The level of predictability in the art. Normally the art of roof drain systems appears to be predictable. However, given the lack of disclosure regarding the actuator, detectors and control unit elements, the level of predictability is low.
(F) The amount of direction provided by the inventor
As discussed in (B) above, each of the actuator, sensors and control unit elements are shown as “black box” elements. No information is given in the specification as to whether these “black box” elements are “off the shelf” or must be specifically constructed or modified for the applicant’s system.  Additionally, there are no details in the specification of how the “black box” elements, together with the float, are interconnected, timed and controlled so as to obtain the specific operations desired by the applicant.
(G) The existence of working examples. No working examples are given.
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. The amount of information that is missing about essential claim elements, e.g. actuator, detectors, control unit, would not allow one of ordinary skill in the art to make and use this invention without undue experimentation.  

The Wands factors have been considered above.  For reasons discussed, all Wands factors weigh against enablement.
Accordingly, claims 1-20 contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.




(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Applicant has broadened the limitation “sensor” to – detector --.  However, the limitation “detector” is not found in the specification.  Additionally, “sensor” and “detector” do not have identical definitions: 
Merriam-Webster
Sensor
1: a device that responds to a physical stimulus (such as heat, light, sound, pressure, magnetism, or a particular motion) and transmits a resulting impulse (as for measurement or operating a control)

Detector
1: one that detects: such as
a: a device for detecting the presence of electromagnetic waves or of radioactivity
b: a rectifier of high-frequency current used especially for extracting the intelligence from a radio signal

 MPEP 2173.02 -- To comply with 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, applicants are required to make the terms that are used to define the invention clear and precise, so that the metes and bounds of the subject matter that will be protected by the patent grant can be ascertained. See MPEP § 2173.05(a), subsection I. It is important that a person of ordinary skill in the art be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement of the patent that ultimately issues from the application being examined. See MPEP § 2173.02, subsection II (citing Morton Int ’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470 (Fed. Cir. 1993)); see also Halliburton Energy Servs., 514 F.3d at 1249, 85 USPQ2d at 1658 ("Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims.").

In the instant case, given the absence of the limitation “detector” in the specification, “detector” is insufficiently clear and precise.

Amendments in Reissue Applications
	Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g). In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required. See MPEP § 1414.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David O Reip whose telephone number is (571)272-4702.  The examiner can normally be reached on Mon-Fri 8:30 am - 5 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/DAVID O REIP/Primary Examiner, Art Unit 3993         
                                                                                                                                                                                               
Conferees:      /ple/ and /GAS/